Exhibit 10.6

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of August 18, 2006, by and between COMERICA BANK (“Bank”) and
COMMODORE RESOURCES (NEVADA), INC., LYRIS TECHNOLOGIES INC., UPTILT INC., MCC
NEVADA, INC. and HALSEY ACQUISITION CALIFORNIA, INC. (each a “Borrower” and
collectively, “Borrowers”).

RECITALS

Commodore Resources (Nevada), Inc., Lyris Technologies Inc., Uptilt Inc. and
Bank are parties to that certain Loan and Security Agreement dated as of October
4, 2005, as amended from time to time including by that certain First Amendment
to Loan and Security Agreement dated as of April 25, 2006 (the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment to, among other things, add MCC NEVADA, INC. and HALSEY ACQUISITION
CALIFORNIA, INC. as Borrowers.

NOW, THEREFORE, the parties agree as follows:

1.             All references in the Loan Documents to the term “Borrowers”
shall hereafter mean and refer to COMMODORE RESOURCES (NEVADA), INC., LYRIS
TECHNOLOGIES INC., UPTILT INC., MCC NEVADA, INC. and HALSEY ACQUISITION
CALIFORNIA, INC., and each such entity shall individually be referred to as a
Borrower under the Loan Documents. Upon consummation of the ClickTracks
Acquisition, Halsey Acquisition California, Inc. will merge with and into
ClickTracks Analytics, Inc. and thereafter, all references in the Loan Documents
to “Halsey Acquisition California, Inc.” shall mean and refer to “ClickTracks
Analytics, Inc.”

2.             All references in the Loan Documents to “Admiral Holdings, Inc.”
are hereby deleted in their entirety and such entity shall no longer be a
Guarantor under the Loan Documents.

3.             The following defined terms in Section 1.1 of the Agreement
hereby are added, amended or restated as follows:

“Alberta Sub” means 1254412 Alberta ULC, an unlimited liability company formed
under the laws of the Province of Alberta, a wholly owned subsidiary of
Commodore.

“Borrower State” means Nevada, Delaware, Delaware, Nevada and California the
states under whose laws COMMODORE RESOURCES (NEVADA), INC., LYRIS TECHNOLOGIES
INC., UPTILT INC., MCC NEVADA, INC. and HALSEY ACQUISITION CALIFORNIA, INC.,
respectively, is organized.

“Chief Executive Office State means Nevada, California, California, Nevada and
California where COMMODORE RESOURCES (NEVADA), INC.’s, LYRIS TECHNOLOGIES
INC.’s, UPTILT INC.’s, MCC NEVADA, INC.’s and HALSEY ACQUISITION CALIFORNIA,
INC.’s, chief executive office is located, respectively.

“ClickTracks” means ClickTracks Analytics, Inc., a California corporation.

“ClickTracks Acquisition” means the acquisition of ClickTracks, by Commodore,
pursuant to the merger of Merger Sub with and into ClickTracks with ClickTracks
surviving the merger as a wholly owned subsidiary of Commodore and the
consummation of any related transactions in connection therewith.

“Commodore” means Borrower Commodore Resources (Nevada), Inc.

“Guarantors” means J.L. Halsey Corporation, a Delaware corporation and Admiral
Management Company, a Delaware corporation.

“Hot Banana Acquisition” means the acquisition by Commodore, through Alberta
Sub, of one hundred percent (100%) of the issued and outstanding equity
interests in Hot Banana Software, Inc., a corporation

1


--------------------------------------------------------------------------------




amalgamated under the laws of the Province of Ontario and the consummation of
any related transactions in connection therewith.

“Merger Sub” means Borrower Halsey Acquisition California, Inc., a wholly owned
subsidiary of Commodore.

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by a Guarantor, a Borrower or any Subsidiary of:

(a)           Inventory in the ordinary course of business;

(b)           licenses and similar arrangements for the use of the property of a
Guarantor or a Borrower or its Subsidiaries in the ordinary course of business;

(c)           cash to any Guarantor to satisfy mandatory tax payments with
respect to a Borrower:

(d)           cash or other assets to Guarantors not to exceed One Million Five
Hundred Thousand Dollars ($1,500,000) in the aggregate in the year 2006 and
beginning on January 1, 2007, cash or other assets to Guarantors not to exceed
Two Million Dollars ($2,000,000) in the aggregate in any subsequent year;

(e)           cash to Subsidiaries who are not Borrowers or Guarantors hereunder
in an aggregate amount not to exceed Three Million Two Hundred Thousand Dollars
($3,200,000) to be used in connection with the Hot Banana Acquisition and to be
used for such Subsidiaries working capital on a going forward basis;

(f)            cash to foreign Subsidiaries who are not Borrowers or Guarantors
hereunder in an aggregate amount not to exceed Five Hundred Thousand Dollars
($500,000) in the aggregate per year to be used for such Subsidiaries working
capital;

(g)           any property to a Borrower;

(h)           worn-out or obsolete Equipment; or

(i)            other assets of Borrowers and their Subsidiaries that do not in
the aggregate exceed Two Hundred Fifty Thousand Dollars ($250,000) during any
fiscal year.

“Subordinated Debt” means any debt or deferred payments incurred or owing by a
Borrower or a Guarantor that is subordinated in writing to the debt owing by
such Borrower or such Guarantor to Bank on terms reasonably acceptable to Bank
(and identified as being such by such Borrower or Guarantor and Bank).

4.             Section 6.7(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:

“(b)         EBITDA. Measured monthly on a rolling three-month basis, an EBITDA
of not less than (i) One Million Two Hundred Fifty Thousand Dollars ($1,250,000)
for the measuring period ending July 31, 2006 through the measuring period
ending September 30, 2006, (ii) One Million Five Hundred Thousand Dollars
($1,500,000) for the measuring period ending October 31, 2006 through the
measuring period ending November 30, 2006, (iii) Two Million Dollars
($2,000,000) for the measuring period ending December 31, 2006 through the
measuring period ending February 28, 2007, and (ii) Two Million Five Hundred
Thousand Dollars ($2,500,000) at all times thereafter.”

5.             Exhibit C to the Agreement is hereby replaced with Exhibit C
attached hereto.

6.             The Schedule to the Agreement is hereby replaced with the
Schedule attached hereto.

2


--------------------------------------------------------------------------------




7.             Bank hereby consents to the entry by Borrowers and Guarantors
into the Hot Banana Acquisition and the ClickTracks Acquisition and waives any
violations of Sections 6.9, 6.10, 7.3 and 7.8 of the Agreement that may occur in
connection therewith or the transaction contemplated thereby so long as no Event
of Default has occurred or is continuing.

8.             No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrowers of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

9.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

10.           Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

11.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

(a)           this Amendment, duly executed by each Borrower;

(b)           a Certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

(c)           an Intellectual Property Security Agreement executed by each of
MCC NEVADA, INC. and HALSEY ACQUISITION CALIFORNIA, INC.

(d)           Assignments Separate from Certificate (Stock Powers) executed by
Commodore with respect to 65% of the Shares of Alberta Sub, Merger Sub and MCC
NEVADA, INC.;

(e)           Fully executed copies of the documents evidencing the Hot Banana
Acquisition and the ClickTracks Acquisition;

(f)            Subordination Agreements signed by all holders of Subordinated
Debt;

(g)           all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

(h)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

12.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

COMMODORE RESOURCES (NEVADA), INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

LYRIS TECHNOLOGIES INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

UPTILT RESOURCES INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

MCC NEVADA, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

HALSEY ACQUISITION CALIFORNIA, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

[Signature Page to Second Amendment to Loan & Security Agreement]


--------------------------------------------------------------------------------


EXHIBIT C

COMPLIANCE CERTIFICATE

TO:                         COMERICA BANK

FROM:                  COMMODORE RESOURCES (NEVADA), INC., for itself and on
behalf of all Borrowers

The undersigned authorized officer of COMMODORE RESOURCES (NEVADA), INC., for
itself and on behalf of all Borrowers, hereby certifies that in accordance with
the terms and conditions of the Loan and Security Agreement between Borrowers
and Bank (the “Agreement”), (i) Each Borrower is in complete compliance for the
period ending                                 with all required covenants except
as noted below and (ii) all representations and warranties of each Borrower
stated in the Agreement are true and correct as of the date hereof.  Attached
herewith are the required documents supporting the above certification.  The
Officer further certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

 

No

 

10K

 

Within 90 days of fiscal year end

 

Yes

 

No

 

10Q

 

Within 45 days of quarter end

 

Yes

 

No

 

A/R & A/P Agings

 

Monthly within 30 days

 

Yes

 

No

 

Compliance Cert.

 

Monthly within 30 days

 

Yes

 

No

 

A/R Audit

 

Initial and Annual

 

Yes

 

No

 

IP Report

 

Quarterly within 45 days

 

Yes

 

No

 

Total amount of Borrowers’ cash and investments

 

Amount: $                

 

Yes

 

No

 

Total amount of Borrowers’ cash and investments maintained with Bank

 

Amount: $                

 

Yes

 

No

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Measured on a Monthly Basis:

 

 

 

 

 

 

 

 

 

Maximum Senior Debt to EBITDA

 

 

 

     : 1.00

 

Yes

 

No

 

Through 11/30/07

 

2.00:1.00

 

 

 

 

 

 

 

12/1/067 and thereafter

 

1.50:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum EBITDA

 

 

 

$              

 

Yes

 

No

 

7/31/06 through 9/30/06

 

$ 1,250,000

 

 

 

 

 

 

 

10/1/06 through 11/30/06

 

$ 1,500,000

 

 

 

 

 

 

 

12/1/06 through 2/28/07

 

$ 2,000,000

 

 

 

 

 

 

 

3/1/07 and thereafter

 

$ 2,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Fixed Charge Coverage

 

1.25: 1.00

 

     : 1.00

 

Yes

 

No

 

 

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

 

 

Sincerely,

Received by:

 

 

 

 

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

SIGNATURE

 

 

 

 

 

 

 

 

Verified:

 

 

 

TITLE

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

DATE

 

Compliance Status

Yes

No

 


--------------------------------------------------------------------------------




SCHEDULE OF EXCEPTIONS

[UPDATED SCHEDULE TO BE PROVIDED BY BORROWER AND ATTACHED]


--------------------------------------------------------------------------------




Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of COMMODORE
RESOURCES (NEVADA), INC.; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1.             Any one (1) of the following
                                                       (insert titles only) of
the Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

(a)           Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, that certain Loan and Security
Agreement dated as of October 4, 2005, as may subsequently be amended from time
to time, including but not limited to by that certain First Amendment to Loan
and Security Agreement dated as of April 25, 2006 and that certain Second
Amendment to Loan and Security Agreement dated as of August 18, 2006;

(b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;

(c)           Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)           Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation; and

(e)           Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.

2.             Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;

3.             Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

4.             These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).

5.             Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.


--------------------------------------------------------------------------------




6.             The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on August 18,
2006.

 

 

 

 

 

 



Secretary

 

 

 

The Above Statements are Correct.

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A

 

SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY IS

 

AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.


--------------------------------------------------------------------------------




Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of LYRIS
TECHNOLOGIES INC.; that the following is a true and correct copy of resolutions
duly adopted by the Board of Directors of the Corporation in accordance with its
bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1.             Any one (1) of the following
                                                      (insert titles only) of
the Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

(a)           Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, that certain Loan and Security
Agreement dated as of October 4, 2005, as may subsequently be amended from time
to time, including but not limited to by that certain First Amendment to Loan
and Security Agreement dated as of April 25, 2006 and that certain Second
Amendment to Loan and Security Agreement dated as of August 18, 2006;

(b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;

(c)           Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)           Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation; and

(e)           Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.

2.             Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;

3.             Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

4.             These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).

5.             Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.


--------------------------------------------------------------------------------




6.             The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on August 18,
2006.

 

 

 



 

 



Secretary

 

 

 

The Above Statements are Correct.

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A

 

SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY IS

 

AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.


--------------------------------------------------------------------------------




Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of UPTILT INC.;
that the following is a true and correct copy of resolutions duly adopted by the
Board of Directors of the Corporation in accordance with its bylaws and
applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

7.             Any one (1) of the following
                                                     (insert titles only) of the
Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

(a)           Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, that certain Loan and Security
Agreement dated as of October 4, 2005, as may subsequently be amended from time
to time, including but not limited to by that certain First Amendment to Loan
and Security Agreement dated as of April 25, 2006 and that certain Second
Amendment to Loan and Security Agreement dated as of August 18, 2006;

(b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;

(c)           Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)           Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation; and

(e)           Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.

8.             Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;

9.             Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

10.           These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).


--------------------------------------------------------------------------------




11.           Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.

12.           The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on August 18,
2006.

 

 

 



 



Secretary

 

 

 

The Above Statements are Correct.

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A

 

SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY IS

 

AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.


--------------------------------------------------------------------------------




Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of MCC NEVADA,
INC.; that the following is a true and correct copy of resolutions duly adopted
by the Board of Directors of the Corporation in accordance with its bylaws and
applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1.             Any one (1) of the following
                                                     (insert titles only) of the
Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

(a)           Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, that certain Loan and Security
Agreement dated as of October 4, 2005, as may subsequently be amended from time
to time, including but not limited to by that certain First Amendment to Loan
and Security Agreement dated as of April 25, 2006 and that certain Second
Amendment to Loan and Security Agreement dated as of August 18, 2006;

(b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;

(c)           Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)           Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation; and

(e)           Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.

2.             Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;

3.             Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

4.             These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).


--------------------------------------------------------------------------------




5.             Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.

6.             The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on August 18,
2006.

 

 

 



 



Secretary

 

 

 

The Above Statements are Correct.

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A

 

SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY IS

 

AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.


--------------------------------------------------------------------------------




Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

I certify that I am the duly elected and qualified Secretary of HALSEY
ACQUISITION CALIFORNIA, INC.; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

7.             Any one (1) of the following
                                                     (insert titles only) of the
Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

(a)           Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, that certain Loan and Security
Agreement dated as of October 4, 2005, as may subsequently be amended from time
to time, including but not limited to by that certain First Amendment to Loan
and Security Agreement dated as of April 25, 2006 and that certain Second
Amendment to Loan and Security Agreement dated as of August 18, 2006;

(b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;

(c)           Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)           Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation; and

(e)           Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.

8.             Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;

9.             Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

10.           These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).


--------------------------------------------------------------------------------




11.           Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.

12.           The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on August 18,
2006.

 

 

 



 



Secretary

 

 

 

The Above Statements are Correct.

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A

 

SHAREHOLDER OTHER THAN SECRETARY WHEN SECRETARY IS

 

AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.


--------------------------------------------------------------------------------